VALHI DECLARES QUARTERLY DIVIDEND DALLAS, TEXAS March 3, 2011 Valhi, Inc. (NYSE:VHI) announced today that its board of directors has declared a regular quarterly dividend of ten cents ($0.10) per share on its common stock, payable on March 31, 2011 to stockholders of record at the close of business on March 14, 2011. Valhi, Inc. is engaged in the titanium dioxide products, component products (security products, furniture components and performance marine components) and waste management industries. * *
